JOURNAL ENTRY AND OPINION
{¶ 1} On December 13, 2006, the relator, Damon Mills, commenced this procedendo action against the respondent, Judge Timothy McGinty, to compel the judge to rule on a motion to vacate illegal sentence which Mills filed on August 28, 2006, in the underlying case, State v. DamonMills, Cuyahoga County Common Pleas Court Case No. CR-360131. On January 2, 2007, the respondent judge, through the Cuyahoga County Prosecutor, moved for summary judgment on the grounds of mootness. Attached to this dispositive motion was a certified copy of a December 29, 2006 journal entry denying the motion to vacate illegal sentence in the underlying case. Mills never filed a response. *Page 3
 {¶ 2} The attached journal entry establishes that the respondent judge has performed his duty to rule on the subject motion and that Mills has received his requested relief. Therefore, this procedendo action is moot.
 {¶ 3} Accordingly, this court grants the respondent judge's motion for summary judgment and denies the application for a writ of procedendo. Costs assessed against relator. The clerk is directed to serve upon the parties notice of this judgment and its date of entry upon the journal. Civ.R. 58(B).
  FRANK D. CELEBREZZE, JR., A.J., and ANTHONY O. CALABRESE, JR., CONCUR *Page 1